Order entered September 4, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00685-CV

                          CITY OF HEATH, Appellant

                                         V.

            ROBERT WILLIAMSON D/B/A PCNETSYS, Appellee

               On Appeal from the 439th Judicial District Court
                          Rockwall County, Texas
                     Trial Court Cause No. 1-19-1576

                                      ORDER

      Before the Court is appellant’s September 2, 2020 second unopposed motion

for extension of time to file its brief. We GRANT the motion and ORDER the

brief be filed no later than October 12, 2020.


                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE